Citation Nr: 0318093	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a spinal 
tap, to include a right leg disorder and lumbar disc 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs Service Organization


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 decision by the RO in Baltimore, 
Maryland, which denied service connection for residuals of a 
spinal tap, to include right leg disorder and a lumbar disc 
disorder.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for residuals of a spinal tap, to include a right leg 
disorder and lumbar disc disorder, and the VA has made 
reasonable efforts to develop such evidence.

2.  Residuals of a spinal tap, to include a right leg 
disorder and lumbar disc disorder, is not a disorder of 
service origin or attributable to any incident therein.


CONCLUSION OF LAW

Residuals of a spinal tap, to include a right leg disorder 
and lumbar disc disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the October 
1999 rating decision, the June 2001 rating decision, in the 
July 2000 statement of the case, June 2001 statement of the 
case, the March 2003 supplemental statement of the case and 
VA letters to the veteran dated in November 1998, April 1999, 
June 1999, April 2001, June 2001, August 2001 and June 2002 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions, statements of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from August 1951 to 
November 1952.  

Service medical records show that on enlistment examination 
performed in August 1951, the veteran's spine and 
musculoskeletal system were normal.  In February 1952 the 
veteran experienced spells suspected to be related to 
epilepsy.  A lumbar puncture at L-4 was ordered for 
diagnostic purposes.  The results were negative.  No 
difficulty was noted during or following the procedure.  On a 
discharge examination performed in October 1953, the 
veteran's spine and other musculoskeletal system were normal.  
Service medical records are negative for a right leg 
condition or lumbar disc condition.

During a VA examination in February 1970, the veteran 
presented with complaints of intermittent pain in his legs 
when walking.  He had a history of fracturing the leg when 
struck by a motor vehicle in 1967.  Since that time, he had 
experienced pain and swelling in the leg.  The diagnosis was 
residuals of old healed fracture of distal third of right 
tibia and fibula, in satisfactory alignment.  An X-ray study 
of the right leg dated February 1970 showed thickening and 
sclerosis of the distal thirds of the tibia and fibula 
compatible with old firmly united fractures in satisfactory 
alignment.  The fibular fracture line was still evident.  
There was no evidence of osteomyelitis or any other 
destructive legion and no foreign bodies were noted.  
Subsequent medical records reflect ongoing treatment for a 
right leg condition.  

In July 1971, the veteran was treated at Cumberland Hospital 
for a gunshot wound of the right lumbar region.  He was 
discharged from the hospital in an improved condition.  In 
July 1971, the veteran submitted a statement, which indicated 
he was shot when he was a victim of an armed robbery.  The 
bullet was lodged in his back near his spine.  The bullet 
could not be removed for fear of injuring his spine.  

At a March 1978 VA examination the veteran complained of pain 
in his back when bending and walking.  The pertinent 
diagnosis was residuals of gunshot wound to back.  An X-ray 
study of the lumbosacral spine dated March 1978 showed the 
curvature and alignment were normal.  The intervertebral 
spaces were of normal height and all articular surfaces were 
smooth.  No destructive lesion was noted.  Subsequent medical 
records reflect ongoing treatment for a lumbar disc condition 
due to a gunshot wound in the back.     

By a letter dated in September 1980, a private physician, A. 
C. Liclican, MD, indicated that he treated the veteran from 
November 1979.  He reported that the veteran presented with 
various medical problems but mainly with recurrent low back 
pain and right leg pain, which had its onset after he was 
shot in the back.  In June 1982, Dr. Liclican submitted 
another statement, which explained the veteran, was still 
under his care for moderate and severe back pain with 
radiation to the right leg.

In a January 1993 statement, the veteran reported that his 
lower leg swelled frequently and prevented prolonged standing 
or walking.  He also reported that due to a bullet lodged in 
his spine he experienced severe back pain.  At times the pain 
prevents him from getting out of bed in the morning.  

VA outpatient treatment notes dated July 1998 to January 1999 
reflect treatment for various complaints, including low back 
pain.  In a treatment note dated November 1998, the veteran 
reported chronic low back pain.  He reported that the pain 
began after a lumbar puncture in 1951 and radiated throughout 
his thighs but never further distally.  No diagnosis was 
noted.  The veteran was subsequently referred to physical 
therapy and in January 1999 it was noted that his pain had 
decreased and his range of motion had improved.  

In a statement from the veteran dated September 1998, he 
reported that his left leg condition was due to a spinal tap 
sustained in service.

In May 1999, the RO received two lay statements from 
relatives of the veteran.  The relatives explained that due 
to the veteran's back condition they assisted him with 
everyday tasks.  They further reported that his lower back 
was in constant pain.

In June 1999, a VA examiner reported treatment of the veteran 
for chronic low back pain, which began after a spinal tap was 
performed during service in 1951.  The examiner noted that 
the pain radiated to the right leg.  He reviewed lumbosacral 
X-rays dated September 1998 and reported that they showed a 
bullet lodged posteriorly to the right of L-1 which was not 
near the spinal canal.  The remainder of the L-5 spine was 
unremarkable.  The examiner opined that the veteran had a 
long history of chronic back pain, which began after a 1951 
spinal tap.  

During a VA examination in April 2000, the veteran never 
complained of radiating pain or lumbar weakness.  The 
examiner opined that examination of the back was normal and 
he found no significant impairment.  He further opined that 
there was no relationship between the lumbar puncture and 
present complaints.  Any valid complaints were due to 
activities which occurred after the veteran was released from 
service, particularly the gunshot wound and fractures in his 
leg.  An X-ray study of the lumbar spine performed in April 
2000, revealed a bullet with multiple small ballistic 
fragments near the posterior elements of L2.  There was mild 
disc space narrowing at L2-3 with small anterior osteophytes 
and no significant interval change was noted.  

In a statement dated August 2000, the veteran's mother 
indicated that the veteran told her about his back pain when 
he was released from service and over the years the back pain 
was worse.  

During an August 2000 personal hearing, the veteran testified 
that following his spinal tap procedure in service he noticed 
back and leg pain.  He reported no medical care prior to 
1992.  He further stated that the gunshot wound he sustained 
in 1972 was to the side of his body and it never affected his 
spine or any part of his back.  

In a May 2001 statement, a VA examiner reported that it was 
difficult to assign the lumbar puncture as the definite cause 
of the veteran's back pain however, it was reasonable to 
conclude that a traumatic lumbar puncture may have caused 
progressive lumbar arthritic changes and resulted in the 
veteran's pain.  
  
Analysis

The veteran contends that he incurred residuals of a spinal 
tap, to include a right leg disorder and lumbar disc disorder 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service medical records show that in February 1953 the 
veteran underwent a lumbar puncture at L-4.  Additional 
service medical records are negative for a right leg disorder 
or lumbar disc disorder.  

The first medical evidence of a right leg disorder is dated 
in 1970, almost 18 years after service, and about 3 years 
following the 1967 motor vehicle accident where he sustained 
a right leg fracture.  The first medical evidence of a lumbar 
disc disorder is dated in 1971, almost 19 years after 
service, and shortly after he sustained a gunshot wound to 
the back with the bullet retained near the L-2 spinous 
process.

At the most current VA examination for the spine in April 
2000, the examiner found that examination of the back was 
normal and there was no significant impairment.  He opined 
that there was no relationship between the lumbar puncture 
sustained during service and present complaints.  Any valid 
complaints were due to the veteran's activities after 
service, particularly with regards to the gunshot wound and 
fractures in his leg.  

In June 1999, a VA examiner opined that the veteran's long 
history of chronic back problems began after his spinal tap.  
In addition, in May 2001, he opined that it was difficult to 
assign the lumbar puncture as the definite cause of the 
veteran's back pain however he stated that it was reasonable 
to conclude that a traumatic lumbar puncture may have caused 
progressive lumbar arthritic changes and resulted in the 
veteran's pain.  

The Board finds that the statements by the VA examiner are 
equivocal and do not provide a positive link between 
residuals of a spinal tap, to include a right leg disorder 
and lumbar disc disorder in-service.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  Moreover, the statements appear to be 
based solely on the veteran's reported history (which appears 
to have excluded his 1967 motor vehicle accident and his 1971 
gun shot wound), and thus do not constitute competent medical 
evidence linking the veteran's disorders with service. See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sanchez- Benitez 
v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1996).  Pure speculation and remote possibility are 
beyond the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.

The most recent evidence weighing against the claim is the 
April 2000 VA examination for the spine.  The evidence shows 
there is no relationship between the lumbar puncture 
sustained during service and present complaints. 

The veteran has asserted that he incurred residuals of a 
spinal tap, to include a right leg disorder and lumbar disc 
disorder in service.  In January 1993, he stated that his 
lumbar disc disorder was a result of a bullet lodged in his 
spine.  As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's spinal tap, to include a right leg disorder and 
lumbar disc disorder, are linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
spinal tap, to include a right leg disorder and lumbar disc 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a spinal 
tap, to include a right leg disorder and lumbar disc disorder 
is denied.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

